NOTICE: NOT FOR OFFICIAL PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


              DENNIS ANDREW BALL, Plaintiff/Appellant,

                                       v.

           MARICOPA COUNTY, et al., Defendants/Appellees.

                            No. 1 CA-CV 15-0587
                              FILED 12-6-2016


          Appeal from the Superior Court in Maricopa County
                         No. CV2015-000768
          The Honorable Colleen L. French, Judge Pro Tempore

                                 AFFIRMED


                                  COUNSEL

Dennis Andrew Ball, Marion, Illinois
Plaintiff/Appellant

Maricopa County Attorney’s Office, Phoenix
By Joseph J. Branco, Maxine S. Mak
Counsel for Defendants/Appellees
                     BALL v. MARICOPA COUNTY, et al.
                            Decision of the Court


                       MEMORANDUM DECISION

Judge Mark R. Moran1 delivered the decision of the Court, in which Acting
Presiding Judge Samuel A. Thumma and Judge Margaret H. Downie
joined.


M O R A N, Judge:

¶1             Plaintiff Dennis Andrew Ball appeals a final judgment
dismissing his complaint against Defendants Maricopa County (the
“County”) and the Maricopa County Board of Supervisors (the “BOS”) for
failure to state a claim upon which relief can be granted. We reject Ball’s
argument that the BOS (and, vicariously, the County) owed him a duty,
and, therefore, affirm the trial court’s order dismissing his claims.

                 FACTS2 AND PROCEDURAL HISTORY

¶2             In 2004, the Maricopa County Superior Court (the “Superior
Court”) appointed Southwest Fiduciary, Inc. (“SFI”) as the guardian and
conservator for Ball’s mother; SFI continued in that role until her death in
2006. According to Ball, SFI failed to manage his mother’s assets for her
benefit, resulting in loss and waste of her estate. In April 2011, Ball sued SFI
and others in federal court based on an alleged conspiracy to defraud his
mother and those defendants’ “unlawful actions during the time of their
appointment.”

¶3            In May 2015, Ball filed this action claiming the BOS breached
a “duty of public trust” by failing to properly supervise the Superior Court,
and, thus, the County was vicariously liable for the acts and omissions of
the BOS. Ball alleged that he became aware in February 2014 of the role the
BOS played in causing his injuries, which included the loss of his interest
in his mother’s estate after her death.



              1The   Honorable Mark R. Moran, Judge of the Arizona
Superior Court, has been authorized to sit in this matter pursuant to Article
VI, Section 3 of the Arizona Constitution.

              2We   will “assume the truth of the well-pled factual allegations
and indulge all reasonable inferences therefrom.” Cullen v. Auto-Owners Ins.
Co., 218 Ariz. 417, 419, ¶ 7, 189 P.3d 344, 346 (2008).


                                       2
                     BALL v. MARICOPA COUNTY, et al.
                            Decision of the Court

¶4            The BOS and the County moved to dismiss for failure to state
a claim upon which relief can be granted under Arizona Rule of Civil
Procedure 12(b)(6). The trial court granted the motion and denied Ball’s
motion for a new trial. The trial court then entered a final judgment. See
Ariz. R. Civ. P. 54(c) (“A judgment shall not be final unless the court states
that no further matters remain pending and that the judgment is entered
pursuant to 54(c).”). Ball timely appealed, and we have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1)
(2016) (a party may appeal a final judgment).3

                               DISCUSSION4

¶5              A motion to dismiss for failure to state a claim may be granted
if the plaintiff is not entitled to relief “under any facts susceptible of proof
in the statement of the claim.” ELM Ret. Ctr., LP v. Callaway, 226 Ariz. 287,
289, ¶ 5, 246 P.3d 938, 940 (App. 2010) (quoting Mohave Disposal, Inc. v. City
of Kingman, 186 Ariz. 343, 346, 922 P.2d 308, 311 (1996)). We review de novo
the trial court’s decision to dismiss a complaint. Orca Commc’ns Unlimited,
LLC v. Noder, 236 Ariz. 180, 181, ¶ 6, 337 P.3d 545, 546 (2014) (citation
omitted). We may affirm a superior court’s order dismissing a claim if the
dismissal was correct for any reason. Sw. Non-Profit Hous. Corp. v. Nowak,
234 Ariz. 387, 391, ¶ 10, 322 P.3d 204, 208 (App. 2014).

¶6           To establish a claim for negligence, a plaintiff must prove a
duty requiring the defendant to conform to a standard of care, a breach by
the defendant, a causal connection between the defendant’s conduct and


              3This
                 statute has not been amended since Ball filed his suit in
May 2015. Thus, we cite to its current version.

              4The  opening brief does not comply with Arizona Rule of
Civil Appellate Procedure (“ARCAP”) 13(a) because, for example, it does
not contain a table of contents, a table of citations, a statement of the case, a
statement of the issues, or a conclusion. Unless the briefing is “totally
deficient,” however, we prefer to decide a case on its merits rather than on
procedural grounds. See Adams v. Valley Nat’l Bank of Ariz., 139 Ariz. 340,
342, 678 P.2d 525, 527 (App. 1984). Recognizing it is not our duty to develop
arguments not clearly presented, see Ace Auto. Prods., Inc. v. Van Duyne, 156
Ariz. 140, 143, 750 P.2d 898, 901 (App. 1987) (citation omitted), we will
consider the merits of Ball’s arguments as best we can discern them, see In
re Aubuchon, 233 Ariz. 62, 64–65, ¶ 6, 309 P.3d 886, 888-89 (2013).




                                       3
                   BALL v. MARICOPA COUNTY, et al.
                          Decision of the Court

the resulting injury, and damages. Gipson v. Kasey, 214 Ariz. 141, 143, ¶ 9,
150 P.3d 228, 230 (2007) (citations omitted). Whether a defendant owes the
plaintiff a duty is a threshold issue; if a defendant owes no duty, the
negligence claim cannot be maintained. Id. at 143, ¶¶ 9, 11, 150 P.3d at 230.
Whether a duty exists is a question of law that we review de novo. Sullivan
v. Pulte Home Corp., 237 Ariz. 547, 549, ¶ 6, 354 P.3d 424, 426 (App. 2015)
(citation omitted).

¶7            Ball claims that the BOS (and, vicariously, the County)
breached a duty to supervise judicial officers of the Superior Court,
essentially seeking to impute to the BOS the alleged malfeasance of others
that deprived him of his “rightful inheritance.” Ball’s claim fails because the
BOS cannot exercise supervisory power over the Superior Court. See
Hernandez v. Maricopa Cty., 138 Ariz. 143, 146, 673 P.2d 341, 344 (App. 1983)
(superior court is part of the judicial branch, not the executive branch; the
BOS of Santa Cruz County had no right to control the activities of the Santa
Cruz Superior Court) (citation omitted); see generally Mann v. Maricopa Cty.,
104 Ariz. 561, 566, 456 P.2d 931, 936 (1969) (judicial branch supervises
employees of the judicial department). Ball’s claims that judicial officers are
paid by the County does not alter the analysis or outcome. See Salerno v.
Espinoza, 210 Ariz. 586, 588-89, ¶¶ 10-11, 115 P.3d 626, 628-29 (App. 2005) (a
governmental entity’s statutory obligation to provide funds for employee
salaries of another governmental entity’s employees does not alter the
conclusion that the judicial branch oversees employees of the judicial
department) (citation omitted). Ball cannot prove that the BOS (and,
vicariously, the County) had a duty to supervise judicial officers of the
Superior Court. Therefore, the trial court properly dismissed his claims.

                               CONCLUSION

¶8           For the foregoing reasons, we affirm the trial court’s order
dismissing Ball’s claims. We award costs to the BOS and the County upon
their compliance with ARCAP 21.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4